DETAILED ACTION
This office action is responsive to communication filed on September 8, 2021.
Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claim 15, that Wang uses the whole (e.g., “each pixel”) of the primary testing image and the secondary testing image. Contrastingly, the features of claim 15 use “a first area outside a first image circle of the first input frame” and “a second area outside a second image circle of the second input frame.”  Thus, whereas Wang uses the primary testing image and the secondary testing image, claim 15 uses areas outside the first input frame and the second input frame, and more specifically, dark areas, which are outside the image circles of the first input frame and the second input frame, respectively.
The Examiner respectfully disagrees.  Claim 15 broadly recites that each of the first dark corner profile and the second dark corner profile is “based on a first illumination of a first area outside a first image circle of the first input frame” and “based on a second illumination of a second area outside a second image circle of the second input frame”, respectively.  Because Wang et al. teaches using whole images, as alleged by Applicant, those whole images are necessarily based on illumination of areas outside of image circles of input frames, as those images contain areas outside of image circles of input frames.  For instance, Wang et al. teaches that those image areas contain “fading edges”, paragraph 0041.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2017/0094169) in view of Wang et al. (US 2015/0365576).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 15-20 by reference.

	Consider claim 15, Yoshikawa et al. teaches:
	An apparatus (see figures 1 and 2) comprising: 
	a first image capture device (imaging element, 13, paragraphs 0039 and 0040); 
	a second image capture device (imaging element, 14, paragraphs 0039 and 0040); and 
	an image processor (imaging processing block, 26, paragraph 0044), 

	obtain a first input frame captured by the first image capture device (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), the first image capture device (13) having a first field-of-view (see figure 1, paragraph 0039), and the first input frame including lens flare (“determination controller 41 determines whether there is an image with a flare (flare image) in the two fish-eye images”, step 1120 of figure 11, paragraph 0073); 
	obtain a second input frame captured by the second image capture device (“receipt of two fish-eye images taken by the two imaging elements 13 and 14”, step 1110 of figure 11, paragraph 0073), the second image capture device (14) having a second field-of-view partially overlapping the first field-of-view (see figure 1, paragraphs 0039 and 0061, figure 8); 
	obtain a flare mask based on a flare difference estimation along a stitch line (i.e. a “connecting position” in an overlapping region (30), figure 8, paragraphs 0059, 0061, and 0063-0065, step 720 of figure 7) between the first input frame and the second input frame (A correction map (i.e. flare mask) is created in step 1130 of figure 11, paragraph 0075.  This is based on evaluation values in the “overlapping regions” (i.e. along the stitch line), paragraph 0073.); and 
	obtain a processed frame by modifying the first input frame based on a flare model to minimize the lens flare (“the image corrector 43 corrects the flare image using the created correction map”, paragraph 0075, step 1140 of figure 11).
	However Yoshikawa et al. does not explicitly teach obtaining a dark corner profile as a difference between a first dark corner profile and a second dark corner profile, 
	Wang et al. similarly teaches an apparatus comprising first and second image capture devices (see primary lens 10a and secondary lens 10b, figure 1, paragraph 0031).
	However, Wang et al. additionally teaches obtaining a dark corner profile as a difference between a first dark corner profile and a second dark corner profile, wherein the first dark corner profile is based on a first illumination of a first area outside a first image circle of the first input frame, and wherein the second dark corner profile based on a second illumination of a second area outside a second image circle of the second input frame (A primary testing image (401, i.e. first dark corner profile) and a secondary testing image (402, i.e. second dark corner profile) of a light source are captured, wherein the primary and secondary testing images each contain fading edges (i.e. dark corners), paragraphs 0041 and 0050, figure 4.  A difference between the primary testing image and the secondary image (i.e. a dark corner profile) is obtained in the form of a primary-secondary lenses table (412), paragraphs 0041 and 0050, figure 4.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus taught by Yoshikawa et al. obtain a dark corner profile as taught by Wang et al. for the benefit of enabling a high quality, shading-compensated image to be obtained (Wang et al., paragraph 0008). 

	Consider claim 16, and as applied to claim 15 above, Yoshikawa et al. further teaches:
	modifying the first input frame comprises: applying the flare model to the first input frame (e.g. according to the flare model of equation 2 or 3 of paragraphs 0100-0101), subtracting the flare mask from the first input frame (i.e. by using the correction map to correct each pixel, paragraph 0075), and outputting the processed frame (i.e. such that it can be combined with the other frame image, paragraphs 0041, 0060 and 0108).

	Consider claim 17, and as applied to claim 15 above, Yoshikawa et al. further teaches that modifying the first input frame to minimize the lens flare includes modifying the first input frame to minimize a diffuse lens flare (“the entire image with a flare is corrected”, paragraph 0088).

	Consider claim 18, and as applied to claim 17 above, Yoshikawa et al. further teaches that the second input frame omits the diffuse lens flare (“The image with the smallest average value obtained by comparison and extraction at step S1320 can be determined as an image with no flare and a correction reference image.” Paragraph 0086).



	Consider claim 20, and as applied to claim 15 above, Yoshikawa et al. further teaches:
	the lens flare corresponds to a primary light source (An image is captured by an imaging element (13), wherein the imaging element (13) has a first field of view, figure 1, paragraphs 0039 and 0041.  A flare corresponding to a primary light source is determined in the first image, paragraph 0074.).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Claims 1-14 are allowed for the reasons provided on pages 7-10 of the Office Action filed June 9, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696